DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2020 has been entered.
 	Receipt is acknowledged of an amendment, filed 8/11/2020, in which claims 24-29 were newly added.  Claims 1-6, 15-17 and 19-29 are pending.

Election/Restrictions
	Applicant elected Group II without traverse in the reply filed 12/19/2018.
Claims 1-6, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/19/2018.
Claims 15 and 19-29 are under consideration.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency 
A statement that the content of the CRF is identical to the "Sequence Listing" part of the disclosure, as required by 37 CFR 1.821(f) and the "Legal Framework." 
The computer readable form (CRF) of the “Sequence Listing” was filed as an ASCII text file on 8/24/2016.  This sequence listing has not been incorporated by reference.  Rather, a paper copy of the sequence listing was filed on 8/24/2016.  The Examiner was unable to locate a statement on the record that the CRF is identical to the paper copy.

Claim Objections
15 is objected to because of the following informalities:  the word “and” should be added to the end of part (b) to improve the grammar of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the addition of new claim 27 in the reply filed 8/11/2020.
	Claim 15 is vague and indefinite in that the metes and bounds of the phrase “wherein S1 and S2 have no homology to T” are unclear.  The phrase “no homology” is unclear, because the term “homology” had two different meanings as of the effective filing date of the instant invention.  The term homology can mean (1) a character shared by a set of species, and present in their common ancestor (e.g., a nucleotide sequence that is evolutionarily shared from a common ancestor or convergent); or (2) the degree of similarity between two sequences (See the entry for homology in the Evolutions Glossary, http://www.pbs.org/wgbh/evolution/library/glossary/glossary.html, last indexed November 14, 2009, printed as pages 1-25).  The two different plausible interpretations of the term “homology” 
The term "identical" as used herein in connection with "not identical sequences" means that the sequences differ in at least one base from each other. As noted above, it is, however, preferred that the sequences show no homology at all, at least as regards the target sequence(s) and the control sequence(s). Different control sequences may show some degree of homology but clearly must be distinguishable from each other. This is achieved in that the control sequences also differ from each other by at least one base. In a preferred embodiment, T thus shows no homology to S1 and S2, wherein S1 and S2 may share some homology but differ in at least one base, preferably more than one base from each other.

Based upon this portion of the specification, sequences that are identical have the exact same sequence.  Sequences that are not identical differ in at least one base from each other and share some homology.  The reference to “some homology” implies that “homology” may be interpreted as similarity or identity, because sequences either have a common ancestor or they do not.  Thus, the phrase “no homology” appears to mean no sequence identity can be present.  However, at the paragraph bridging pages 20-21 of the specification, it is stated that the tobacco mosaic virus (TMV) sequence of SEQ ID NO: 2 (S1 sequence) “shows no homology to the HCV NS3 gene,” which is disclosed as SEQ ID NO: 1.  It is also stated that the TMV sequence of SEQ ID NO: 5 (S2 sequence) “shows no homology” to the HCV NS5B gene and differs from S1.  At the paragraph bridging pages 22-23 of the specification, it is stated that the TMV sequence of SEQ ID NO: 8 (S3 sequence) “shows no homology” to the HCV NS5B gene and differs from S1 and S2.  As evidenced by sequence comparison of SEQ ID NO: 1 versus each of SEQ ID NOS: 2, 5 and 8, each of the disclosed control sequences have regions of sequence identity with SEQ ID NO: 1 (See the attached alignments in Appendices I-III).  There is no clear standard provided 
Claims 19-29 depend from claim 15 and are rejected for the same reason applied to claim 15.
Claim 27 is vague and indefinite in that the metes and bounds of the phrase “wherein at least one of S1 and S2 is a sequence that is non-naturally occurring” are unclear.  The phrase is unclear in that every possible naturally occurring sequence was not known before the effective filing date of the claimed invention.  Thus, the set of comparative sequences required to determine whether a sequence is non-naturally occurring was not known, and one would not know whether a particular sequence falls within the scope of what is claimed or not.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
This rejection is based upon the interpretation of the phrase “no homology” to mean “no identity” or “no sequence identity.”
Claim 15 requires the provision of a genus of kits comprising (a) a genus of first oligonucleotides (FOR) and second oligonucleotides (REV) that hybridize to sequences flanking a genus of target sequences (T); (b) a genus of first plasmids comprising a sequence hybridizing to FOR, followed by a control sequence 1 (S1), followed by a sequence hybridizing to REV; and (c) a genus of second plasmids comprising a sequence hybridizing to FOR, followed by a control sequence 2 (S2), followed by a sequence hybridizing to REV, wherein T, (S1), and S2 are not identical, and wherein S1 and S2 have no homology to T.  Thus, the claims require the provision of a genus of nucleic acid sequences of S1 and S2, which have no homology/no identity to a genus of sequences of T.
Claim 27 requires the provision of a genus of control sequence 1 (S1) or control sequence 2 (S2) that are non-naturally occurring.  The claimed S1 or S2 must not occur anywhere in nature.
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  
The specification states the following at page 17, lines 4-11:
The term "identical" as used herein in connection with "not identical sequences" means that the sequences differ in at least one base from each other. As noted 

Based upon this portion of the specification, sequences that are identical have the exact same sequence.  Sequences that are not identical differ in at least one base from each other and share some homology.  The reference to “some homology” implies that “homology” may be interpreted as similarity or identity, because sequences either have a common ancestor or they do not.  Thus, the phrase “no homology” appears to mean no sequence identity can be present.  However, at the paragraph bridging pages 20-21 of the specification, it is stated that the tobacco mosaic virus (TMV) sequence of SEQ ID NO: 2 (S1 sequence) “shows no homology to the HCV NS3 gene,” which is disclosed as SEQ ID NO: 1.  It is also stated that the TMV sequence of SEQ ID NO: 5 (S2 sequence) “shows no homology” to the HCV NS5B gene and differs from S1.  At the paragraph bridging pages 22-23 of the specification, it is stated that the TMV sequence of SEQ ID NO: 8 (S3 sequence) “shows no homology” to the HCV NS5B gene and differs from S1 and S2.  As evidenced by sequence comparison of SEQ ID NO: 1 versus each of SEQ ID NOS: 2, 5 and 8, each of the disclosed control sequences have regions of sequence identity with SEQ ID NO: 1 (See the attached alignments in Appendices I-III).
Thus, the examples described in the specification do not meet the limitation “no homology to T.”  The sequences share some homology/identity, and there is no further language in the specification that supports some level of homology/identity (e.g., less than 50% identity). 
With regard to claim 27, the specification envisions that “S1 and S2 may also be artificial sequences, which are not naturally occurring.”  See page 6, lines 5-6.  The specification 
	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe all naturally occurring sequences such that one could determine whether a particular sequence is non-naturally occurring.  Nucleotide sequences are composed of four bases, A, C, G and T.  Thus, a sequence of two or more nucleotides present in a control sequence will also be found in nature.
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 15 and 19-29.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a new rejection, necessitated by the addition of new claim 24 in the reply filed 8/11/2020:
Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metais et al (Theor. Appl. Genet. 2002, Vol. 104, pages 1346-1352, cited in a prior action; see the entire .
For the purpose of this rejection, the phrase “no homology” is interpreted as requiring the S1 and S2 sequences to have no evolutionary common ancestor to T.
Regarding claim 15, a kit is a collection of items.  Metais et al teach a collection of plasmid clones containing at least three non-homologous loci (T, S1 and S2) from the genome of Phaseolus vulgaris L. (e.g., page 1347, Plant material and DNA preparation; pages 1347-1348, Construction of an enriched microsatellite library; pages 1348-1349, Library construction and screening; paragraph bridging pages 1348-1349).  Each plasmid comprises universal priming sites flanking the cloned loci, where the priming sites are capable of hybridizing to first and second oligonucleotide primers (FOR and REV; e.g., page 1348, left column, 1st full paragraph).  
Regarding claim 24, S1 and S2 are predetermined sequences of the Phaseolus vulgaris L. genome (e.g., page 1347, Plant material and DNA preparation; pages 1347-1348, Construction of an enriched microsatellite library; pages 1348-1349, Library construction and screening; paragraph bridging pages 1348-1349).

Claims 15, 19-21, 24, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stöcher et al (Journal of Clinical Virology, Vol. 25, pages S47-S53, 2002; see the entire reference).  This is a new rejection.
For the purpose of this rejection, the phrase “no homology” is interpreted as requiring the S1 and S2 sequences to have no evolutionary common ancestor to T.
Regarding claims 15, 19-21, 24, a kit is a collection of items.  Stöcher et al teach a first oligonucleotide primer (FOR), and a second oligonucleotide primer (REV) consisting of 5’ 
Regarding claims 28 and 29, Stöcher et al teach S1 and S2 have a length of less than 1000 bases (e.g., Fig. 1).

Response to Arguments - 35 USC § 102
Applicant’s arguments, see the paragraph bridging pages 7-9, filed 8/11/2020, with respect to the rejection of claims 19-23 have been fully considered and are persuasive.  The previous rejection of claims 19-23 based upon the application of the Metais reference under 35 U.S.C. 102(a)(1) has been withdrawn. 
With respect to the rejection of claims 15 and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Metais et al, Applicant's arguments filed 8/11/2020 have been fully considered but they are not persuasive.
The response asserts that Metais et al do not teach a kit.  The response asserts that the plasmids are the end result of the described protocol and not components for that protocol, as supplied in a kit.
This argument is not found persuasive.  A kit is a collection of items, and Metais et al teach each claimed oligonucleotide and plasmid.  For the reasons set forth above, Metais et al teach each of the claimed structures.

This argument is not found persuasive.  The only claimed structural limitation of the control sequences is that “S1 and S2 have no homology to T.”  The cloned sequences of Metais et al are from non-homologous loci of the Phaseolus vulgaris L. genome.  Thus, they meet the structural limitations of the claims.
Thus, the rejection is maintained for claim 15 and extended to claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stöcher et al (Journal of Clinical Virology, Vol. 25, pages S47-S53, 2002; see the entire reference) in view .
The teachings of Stöcher et al are described above and applied as before.
Stöcher et al do not teach T, and the sequences hybridizing to FOR and REV are from a human oncogene.
Sugg et al teach amplification of target nucleic acid the erbB-2/neu human oncogene (e.g., Abstract; paragraph bridging pages 46-47, page 47, mRNA analysis by RT/Competitive PCR).  Sugg et al teach a first oligonucleotide (FOR), and a second oligonucleotide (REV), wherein FOR and REV hybridize to sequences flanking a target sequence (T) in the erbB-2/neu sequence (e.g., page 47, mRNA analysis by RT/Competitive PCR).  Sugg et al teach a competitive 398 base pair internal standard that was created by amplifying a fragment of a heterologous gene (v-erbB) with composite sense and antisense primers containing the erbB-2/neu gene primer attached to a 20-nucleotide stretch of sequence complementary to the v-erbB fragment (e.g., page 47, mRNA analysis by RT/Competitive PCR).  Sugg et al teach that the internal standard had identical competing ends as the erB-2/neu PCR product (e.g., page 47, mRNA analysis by RT/Competitive PCR).  Sugg et al teach that these products allow for the detection of increased expression of erbB-2/neu mRNA in thyroid papillary tumors (e.g., paragraph bridging pages 49-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stöcher et al to include the sequence of FOR and REV of the human oncogene erbB-2/neu target taught by Sugg et al as the FOR, T, and REV sequences of Stöcher et al. Stöcher et al teach that the approach to the generation of heterologous internal controls for use as competitors in real-time PCR assays is convenient and 
One would have been motivated to make such a modification in order to receive the expected benefit of providing products suitable for the measurement of expression of the human oncogene erbB-2/neu as taught by Sugg et al, which may be relevant to a variety of human cancers (e.g., page 50, right column, 2nd full paragraph).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stöcher et al (Journal of Clinical Virology, Vol. 25, pages S47-S53, 2002; see the entire reference) in view of Torok et al (Australasian Plant Pathology, Vol. 30, pages 227-230, 2001; see the entire reference).  This is a new rejection.
The teachings of Stöcher et al are described above and applied as before.
Stöcher et al do not teach S1 or S2 is a sequence of tobacco mosaic virus.
Torok et al teach that tobacco mosaic virus (TMV) is an easily prepared, plentiful and stable source of homogenous RNA suitable for addition to reverse transcription polymerase chain reaction (RT-PCR) assays as an internal control (e.g., Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stöcher et al to include the sequence of TMV as the sequence of S2 of the second IAC.  Stöcher et al teach it is within the skill of the art to use S1 or S2 from a heterologous sequence (e.g., Abstract; page S48, right column, 1st full paragraph).  Torok et al teach that tobacco mosaic virus is a suitable source of sequence to use as an internal control in an amplification reaction.  One would have made such a substitution in 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GenBank Accession No. HE818443.1, Tobacco mosaic virus isolate Jimo, complete genome. May 2012, printed as pages 1/3-3/3.  The sequence of HE818443.1 comprises the sequences of each of instant SEQ ID NOS: 2, 5 and 8.  See the attached alignments in Appendices IV-VI.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699